Appeal of THE EQUITABLE TRUST COMPANY OF NEW YORK, as Executor of the Estate of William H. Picken, deceased.Equitable Trust Co. v. CommissionerDocket No. 1116.United States Board of Tax Appeals1 B.T.A. 565; 1925 BTA LEXIS 2874; February 10, 1925, decided Submitted February 5, 1925.  *2874 W. Daly, Esq., for the taxpayer.  L. C. Mitchell, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *565  Before IVINS, KORNER, and MARQUETTE.  The taxpayer appealed from a deficiency in estate tax determined by the Commissioner and of which it was notified by a registered deficiency letter dated December 3, 1924.  At the hearing counsel presented a stipulation by which the parties agreed that the Board shall determine the deficiency in the sum of $60.27, upon which the Board hereby makes the following DECISION.  The deficiency is determined to be $60.27 and the remainder of the deficiency determined by the Commissioner is disallowed.